Citation Nr: 0613058	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  96-43 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for urinary incontinence.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son.



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 decision by the RO in Portland, 
Oregon, which in pertinent part, denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for urinary incontinence.

In July 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake adjudication on the 
veteran's claim.  Subsequently, in May 2003 and November 
2004, the Board remanded the claim for further development.  
The Board is satisfied that the actions requested in the 
previous Remands have been completed.

In February 2006 the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims folder.

FINDING OF FACT

The evidence is in relevant equipoise on the point of whether 
the veteran has an additional disability, namely urinary 
incontinence, as a result of VA procedures performed in June 
1986 and August 1987.




CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving 
urinary incontinence resulting from transurethral resection 
of the prostate performed at a VA medical facility in June 
1986 and August 1987 have been met.    38 U.S.C.A. §§ 1151, 
5107, 7104 (West 2002); 38 C.F.R. § 3.358 (as in effect prior 
to October 7, 1997); 38 C.F.R. § 3.800 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Laws and Regulations

The veteran is seeking entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for urinary 
incontinence, resulting from procedures performed at a VA 
facility in June 1986 and August 1987.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.   Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).

The regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of VA treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.   "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.

The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.   Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).   However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On December 
12, 2002, a proposed rule was published, at 67 Fed. Reg. 
76,322-26, in order to effectuate section 422(a).  To date, 
the proposed amended regulation has not been finalized.

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed prior to the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does not apply.

Thus, if the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

Analysis

The record reflects that in June 1986 the veteran was 
admitted to a VA hospital  facility and underwent 
cystourethroscopy and transurethral resection of the prostate 
(TURP) due to bladder outlet obstruction.  It was noted that 
the veteran tolerated the procedure well and there were no 
perioperative complications.  His post-operative course was 
relatively unremarkable and no difficulty in voiding was 
noted.  On the third post-operative day he was discharged 
home in stable condition.

In July 1987, the veteran presented at a VA hospital facility 
with persistent nocturia.  He underwent cystoscopy due to a 
contracture of the bladder neck.  He tolerated the procedure 
well and was discharged in good condition.

In August 1987, the veteran was again admitted to a VA 
hospital facility following persistent voiding problems.  He 
underwent a transurethral incision of the bladder neck.  The 
hospital summary noted that he did well postoperatively and 
rapidly regained his ambulatory status and ability to 
tolerate his usual diet.  He was subsequently discharged 
home.  

Subsequent VA treatment records dated from 1992 to 2005 
continue to show complaints and treatment for urinary 
incontinence.      

During a November 2002 VA examination the veteran complained 
of urinary incontinence which had worsened the last three to 
four years.  He indicated that the disorder dated back to a 
surgery performed in 1986.  He reported the use of protective 
pads, nocturia every one to two hours and voiding every one 
to two hours during the day.  The pertinent diagnosis was 
urinary incontinence.  A Certified Physician's Assistant 
noted that he reviewed the veteran's records, and opined that 
urinary incontinence was a potential complication of 
transurethral resection of the prostate.  He could not say 
without speculation whether the veteran's urinary 
incontinence was due to the previous TURPs he underwent, but 
he concluded that the chances of urinary incontinence were 
increased when the veteran underwent his second procedure.  

In August 2003, the veteran presented at the VA urology 
clinic with complaints pertaining to urinary incontinence.  
The examiner noted that the veteran was an 81 year old male 
with incontinence which was possibly secondary to a number of 
causes including post TURP, post stricture surgery, and post 
plaque removal for Peyronie's.  

Subsequently, in August 2003, the veteran's claims folder was 
forwarded to a member of the VA urology staff.  The examiner 
reviewed the veteran's records to determine whether his 
previous TURPs were related to his present disorder of 
urinary incontinence.  The examiner reiterated the veteran's 
medical history and opined that the veteran's urinary 
incontinence deteriorated following his two endoscopic 
procedures.  He commented that the previous TURPs which the 
veteran underwent did not help his voiding problems and may 
have worsened them.

In March 2005 the veteran was examined at the VA urology 
clinic.  The examiner noted a review of the veteran's 
urologic history.  He found that the veteran suffered from 
urinary urgency which was controlled with Oxybutinin.  The 
diagnostic impression was urinary urgency with no evidence of 
post TURP incontinence.  

In May 2005, an opinion was solicited from the examiner who 
conducted the March 2005 VA examination, regarding the 
veteran's current urinary incontinence and whether it was due 
to previous TURPs.  The examiner based his opinion on the 
history and physical of March 2005, and stated that there was 
a zero degree medical probability that the TURPs of June 1986 
or August 1987, or the combination of both, led to any 
increased or additional disability.  

The Board has reviewed the evidence of record, and notes that 
the critical inquiry is whether additional disability 
resulted from the TURPs performed in June 1986 and August 
1987.  

A threshold element of a claim for compensation under 38 
U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability that has been 
related to VA treatment, and as to the veteran's claim for 38 
U.S.C.A. § 1151 benefits based on the operations performed in 
June 1986 and August 1987.  

The Board finds that the November 2002 and August 2003 
opinions essentially linked the additional disability of 
urinary incontinence to the TURP procedures performed in June 
1986 and August 1987.  Although that the May 2005 examiner 
believed that the TURPs of June 1986 and August 1987 did not 
lead to an increased or additional disability, the Board 
finds that the medical evidence is essentially in equipoise 
on this point, and giving the veteran the benefit of the 
doubt, the Board concludes that entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability associated with urinary incontinence is 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002).  

The undersigned recognizes that the two favorable opinions 
are less unequivocal than the unfavorable opinion.  
Nevertheless, it is not reasonable to reject the former as 
entirely speculative.  It is also important to point out that 
the nature of the veteran's claim-at least in part-depends 
on his description of his symptoms.  His credibility has not 
been challenged.  Thus, his assertions are to a certain 
degree "competent" evidence.  Accordingly, although the 
record is not totally unambiguous, it is difficult to 
conclude that the unfavorable opinion utterly marginalizes 
the favorable lay and medical evidence.  



ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for urinary incontinence are granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


